Citation Nr: 0638655	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-00 183A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Medical 
Center in Chicago, Illinois




THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel







INTRODUCTION

The appellant/claimant served on active duty for training 
(ACDUTRA) in the Army National Guard and Air Force Reserves.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia, the agency of original jurisdiction 
(AOJ).  The appellant resides in Chicago, Illinois, and the 
file is in the jurisdiction of the Chicago VA Medical Center 
(MC). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

A prerequisite condition of eligibility for enrollment in the 
Department of Veterans Affairs healthcare system is 
"veteran" status.  See 38 U.S.C.A. § 1710(a).  The AOJ, 
here the Health Eligibility Center in Atlanta, Georgia, 
determined that the claimant is not a "veteran" for VA 
healthcare enrollment purposes based upon its interpretation 
of service department documents.  Review of these documents 
shows that there are unanswered issues of fact and law that 
require further development and adjudication, in particular, 
whether service department records establish that the 
claimant had a period of active duty from September 5 to 
October 26, 1963, and whether he was ordered to full-time 
operational or support duty while a member in the Air Force 
Reserves in August 1968 as claimed.

The inextricably intertwined issue of the claimant's status 
as a "veteran" has not been fully developed and 
adjudicated; such matter must be resolved prior to any final 
determination on the matter at hand.  The Board is without 
jurisdiction to adjudicate this issue in the first instance; 
consequently, a remand is necessary.  38 U.S.C.A. §§ 7104, 
7105.

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ (Health Eligibility Center 
in Atlanta, Georgia) should refer the 
issue of whether the claimant has 
qualifying service to establish veteran 
status to the Chicago, Illinois RO for 
development and adjudication.

2.  The RO should review the documents,  
and conduct all appropriate development 
to adjudicate the issue of the whether 
the claimant has qualifying service to 
establish veteran status, to include 
consideration of whether service 
department records establish the 
claimant had a period of active duty 
while a member of the National Guard 
from September 5 to October 26, 1963, 
and whether he was ordered to full-time 
operational or support duty while a 
member of the Air Force Reserves in 
August 1968, as claimed.  The RO should 
properly notify the claimant of its 
decision and of his appellate rights.  
He should have the opportunity to 
respond.  The case should then be 
returned to the AOJ.  The AOJ should 
review the claim for enrollment in the 
VA healthcare system in light of the 
RO's determination as to whether the 
appellant has veteran status.  If the 
claim remains denied, the AOJ should 
issue an appropriate supplemental 
statement of the case, and give the 
appellant the opportunity to respond.  
The case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


